Citation Nr: 0900287	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral 
onychomycosis.

2.  Entitlement to service connection for peripheral vascular 
disease, venous insufficiency, bilateral lower extremities 
(claimed as residuals of a cold injury).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran's bilateral 
onychomycosis is due to any incident or event in active 
service, including his presumed cold weather injury.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran's peripheral 
vascular disease or venous insufficiency of the bilateral 
lower extremities is due to any incident or event in active 
service, including his presumed cold weather injury. 
 

CONCLUSION OF LAW

1.  Bilateral onychomycosis was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred, to include as a result of an in-service frostbite 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Peripheral vascular disease or venous insufficiency of 
the bilateral lower extremities was not incurred or 
aggravated by active service, nor may it be presumed to have 
been so incurred, to include as a result of an in-service 
frostbite injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2005, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A December 2007 letter contained a 
description of how VA determines disability ratings and 
effective dates, in compliance with the Court's ruling in 
Dingess.  

The Board acknowledges that the content of the October 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the veteran did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that he 
was provided with the opportunity to participate in the 
processing of his claim so as to render any defect in notice 
non-prejudicial.  For example, the May 2006 rating decision, 
April 2007 SOC, and September 2008 SSOC explained the basis 
for the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence.  Moreover, 
the benefit being sought is not being granted in this case, 
so the Board will not reach the issue of disability rating or 
effective date discussed by the Court in Dingess.  

In a December 2007 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that a 
VA examination was needed to obtain a medical opinion 
regarding whether a nexus existed between the veteran's 
current diagnoses and his experiences during active service.     

Following this Board's remand, a VA examination was conducted 
in January 2008 that included an opinion regarding the 
likelihood of a nexus between the veteran's current disorders 
and active service.  A June 2008 addendum to the VA 
examination report was issued after the examiner had the 
opportunity to review the veteran's claims file.  The 
addendum also included a nexus opinion.  Thus, it appears 
that all development requested by this Board in its December 
2007 remand has been completed to the extent possible, and no 
additional development is required.   

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, full development as requested by the 
Board's December 2007 remand has taken place, and the 
appellant has demonstrated knowledge of, and has acted upon, 
the information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Accordingly, any presumption of error as to VCAA notice has 
been rebutted in this case.  See Sanders, supra.

In view of the forgoing, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefits flowing 
to the veteran.  The Court of Appeals for Veteran Claims has 
held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Service Connection on the Merits

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the veteran contends that he has current 
diagnoses of bilateral onychomycosis and peripheral vascular 
disease or venous insufficiency of both lower extremities, 
due to exposure to extreme cold during active service.  
Specifically, in a September 2007 Informal Hearing 
Presentation, the veteran states that he served in the Battle 
of the Bulge, officially called the Battle of Ardennes by the 
U.S. Army, in December 1944 and January 1945, and that he 
suffered from frostbite in both feet due to the extreme cold 
weather.

The Board has first reviewed the evidence to determine 
whether the veteran's history of injury is plausible.  The 
veteran's DD Form 214 confirms that he served in the 
Ardennes.  Also, the Form shows receipt of both the European-
African-Middle Eastern Theater Service Medal and the Croix de 
Guerre, confirming the veteran's participation in a theater 
of combat during World War II.  Moreover, the veteran's 
history of cold weather during the winter months of 1944 and 
1945 is consistent with the location and dates of the Battle 
of Ardennes.  Thus, although the veteran's service treatment 
records (STRs) do not contain any history of frostbite, 
applying the benefit-of-the-doubt doctrine in favor of the 
veteran, the Board will accept, for purposes of this 
decision, that the veteran may have suffered from frostbite 
in both feet during active service.  

Next, the Board finds that the veteran has current diagnoses 
of both bilateral onychomycosis and venous insufficiency of 
the bilateral lower extremities.  In November 2005, the 
veteran reported to the Santa Barbara VA Medical Center 
(VAMC) for a diabetes mellitus foot screening.  He complained 
of onychomycosis, a fungal infection of the nails, in both 
feet.  See Dorland's Illustrated Medical Dictionary 1342, 
1955 (31st ed. 2007).  On physical examination, the 
podiatrist noted indurated, pitting edema of the bilateral 
lower extremities.  The diagnoses included venous 
insufficiency and onychomycosis.  Medication was prescribed 
for the veteran's onychomycosis.  

Next, the Board considers whether a nexus exists between the 
veteran's current diagnoses and active service.  

The veteran's STRs are negative for manifestations of 
frostbite, onychomycosis or venous insufficiency.  Indeed, 
his June 1943 induction examination was normal (with the 
exception of poor vision), as was the October 1945 separation 
examination.  

The first indication of onychomycosis or venous insufficiency 
is found in the November 2005 note from the Santa Barbara 
VAMC, described above.  Thus, the first complaint or 
diagnosis of the claimed disorders was made 60 years after 
the veteran separated from service.  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

The records from the Santa Barbara VAMC from July 2005 to 
April 2007 show that the veteran continued to treat for 
onychomycosis, applying topical medication.  The Board also 
observes that the veteran consistently reported for follow up 
examinations during this period for diabetes mellitus, first 
diagnosed in 1993 according to a November 2005 VAMC treatment 
note.

Next, the veteran was afforded a VA examination in January 
2008, following the December 2007 remand by the Board.  The 
examiner took a verbal history from the veteran, not having 
access to the claims file.  Based upon the veteran's history 
and physical examination, the examiner diagnosed 
onychomycosis and peripheral neuropathy of the bilateral 
lower extremities, and said they are most likely due to 
diabetes.  The examiner further stated it is unlikely that 
the onychomycosis and peripheral neuropathy were causally 
related to a cold weather injury sustained in service.  The 
examiner noted, in reaching this conclusion, the there was no 
evidence of peripheral vascular disease, because the ankle-
brachial pressure index (used to detect the presence of 
ischemia, or lack of blood supply, in the lower limbs) was 
normal and the feet were warm with palpable pulses.  The 
examiner later had the opportunity to review the veteran's 
claims file and issued a June 2008 addendum opinion, wherein 
he opined that, in the absence of sufficient evidence of 
onset of peripheral vascular disease and onychomycosis after 
acute injury and interval documentation subsequent to cold 
exposure, it is not at least as likely as not that the 
veteran's diagnosed onychomycosis and lower extremity 
peripheral vascular disease are causally related to any cold 
injury sustained in service.  Rather, the examiner opined 
that these conditions developed in the presence of diabetes, 
which is known to have effects on peripheral vasculature, and 
that onychomycosis is frequently associated with diabetes.  

There are no other opinions regarding nexus between the 
veteran's current disorders and his active military service 
contained in the file.  Thus, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection.
 
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, 
although the veteran contends his current disorders were 
caused by frostbite incurred during service, his STRs do not 
show any indication or complaints of frostbite, 
onychomycosis, or peripheral vascular disease, nor is there 
any record of these disorders until 60 years after his 
separation from service.  Thus, continuity of symptomatology 
has not been established here, either by the competent 
evidence or by the veteran's statements.  

Moreover, no competent evidence of record causally relates 
the currently diagnosed onychomycosis or peripheral vascular 
disease to active service.  Indeed, the only opinion 
regarding nexus is that of the January 2008 VA examiner, who 
states that these conditions are likely related to diabetes.  

The Board recognizes the sincerity of the veteran's belief 
that he has disabilities at this time which were caused by 
frostbite incurred during service.  However, the resolution 
of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  However, in this case the STRs show no 
indication that the veteran had symptoms or a diagnosis of 
onychomycosis or peripheral vascular disease in service, and 
there was a 60-year gap in time between separation and the 
first complaints leading to a diagnosis of onychomycosis and 
peripheral vascular disease. 

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
onychomycosis and peripheral vascular disease, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.

ORDER

Service connection for bilateral onychomycosis is denied.

Service connection for peripheral vascular disease, venous 
insufficiency, bilateral lower extremities (claimed as 
residuals of a cold injury) is denied.




_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


